Citation Nr: 1540205	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a right knee disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a right knee disorder.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on periods of active duty for training from June 16, 2005 to August 19, 2005, and from July 24, 2006, to September 29, 2006.   At all other times between June 2005 and October 2009, the Veteran served on inactive duty with either the United States Army National Guard, the Georgia Army National Guard, or the Army Reserves.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from August 2011, October 2012, and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a VA Form 9 received by the RO in June 2014, the Veteran indicated that he wished to appeal, among other issues, claims relating to a left knee disorder, asthma, lungs, sinuses, and allergies.  In a July 2015 motion to advance his case on the docket, the Veteran claimed he was unemployable due to the injuries he incurred in the military.  The Veteran has never filed an initial claim for any of these issues, and they have not yet been adjudicated by the RO in the first instance.  Therefore, the Board does not have jurisidiction over them, and they are referred to the RO for the appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Right Knee Disorder & Back Disorder

The evidence of record reflects that the Veteran injured his right knee during active duty for training service and was medically discharged due to limitation of motion of his right knee.  However, there are outstanding medical treatment records from the Veteran's active and inactive periods of service, and those records must be obtained in order to properly and fairly adjudicate all of the Veteran's claims.

The RO failed to exhaust its search for the Veteran's active duty for training and inactive duty records.  The evidence of record indicates the RO requested the Veteran's service treatment records from the Records Management Center and received a negative response.  At no point in time did the RO attempt to obtain the Veteran's records from his periods of inactive service, nor did the RO attempt to obtain the Veteran's service records from alternate sources.  See VA Adjudication Manual, M21-1MR, Part III, Section iii, 2.B.1.d.  Not only are the inactive duty service treatment records relevant to his claim, but those records also likely contain the Veteran's active duty for training service treatment records.  See id.

On remand, the RO must attempt to obtain the Veteran's medical and personnel Reserve and National Guard records by following the procedures as outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR, Part III, Section iii, 2.B.3.c.  The RO must also contact the Georgia Adjutant General's office and request any medical and personnel records in their possession.  See VA Adjudication Manual, M21-1MR, Part III, Section iii, 2.J.5.d.  If these sources do not have relevant records, a records request must also be made to the Chief of the National Guard Bureau.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2, K.1.l.

Additionally, an August 2005 medical examination and duty status statement indicates the Veteran received outpatient treatment for his right knee injury at one of the Troop Medical Clinics at Fort Benning, Georgia.  Clinical records, such as hospital records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  The evidence of record suggests that these such records may be considered "clinical records" and VA has not attempted to obtain them.  On remand, the RO must request these records from NPRC, and any other appropriate records repository, to include the treating facility itself, in accordance with the procedures outlined in the VA Adjudication Manual.

It appears the only medical evidence from the Veteran's treatment during service has been submitted by the Veteran himself.  If the Veteran is in possession of service treatment records he has not previously submitted to VA, he is encouraged to submit them for consideration in connection with his claims.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The evidence of record also reflects that the Veteran has applied for disability benefits from the Social Security Administration (SSA); on remand the RO must obtain those records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, all outstanding VA treatment records must be associated with the Veteran's electronic evidence of record.  See 38 C.F.R. § 3.159.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  See id.  The RO must specifically request that the Veteran return signed authorizations to obtain his private medical records from Dr. T. B. and to obtain any records from the Veteran's physical performance tests he has indicated that he attended in connection with his pursuit to become a police officer.

Right Hip Disorder, Insomnia, Anxiety Disorder

The Veteran's claims for entitlement to service connection for a right hip disorder, insomnia, and an anxiety disorder were denied in an October 2013 rating decision.  In June 2014, the Veteran filed a statement on a Form 9, which indicated that he was appealing, among other issues, those denials.  This statement was received within one year of the October 2013 rating decision and therefore, the Board construes it as a notice of disagreement.  38 C.F.R. § 20.201.  The Veteran has not yet received a statement of the case addressing these issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that should the statement of the case continue to deny the Veteran's claims, he must perfect his appeal to obtain appellate review of those issues.  See 38 C.F.R. § 20.202.

Furthermore, there is no evidence of record that the Veteran was provided with the required notice of the evidence needed to substantiate his claims for entitlement to service connection for a right hip disorder, anxiety, and insomnia.  On remand, the Veteran must be provided with the required regulatory notice pertaining to these claims for service connection on direct and secondary bases.

Accordingly, the case is remanded for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the required statutory and regulatory notice of the evidence needed to substantiate his claims for service connection for a right hip disorder, an anxiety disorder, and insomnia, on direct and secondary bases.

2.  Issue a statement of the case and notify the Veteran of his appellate rights on the issues of entitlement to service connection for a right hip disorder, insomnia, and an anxiety disorder.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must specifically request that the Veteran return signed authorizations to obtain his private medical records from Dr. T. B. and to obtain any records from the Veteran's physical performance tests he attended in connection with his pursuit to become a police officer.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

4.  Take all appropriate action to obtain records from the Social Security Administration, as well as all outstanding VA treatment records, and must associate these records with the electronic evidence of record.  Additionally, the RO must attempt to obtain the Veteran's service treatment records from the Army Reserves, Army National Guard, and Georgia National Guard, and must follow all procedures as described above and in the VA Adjudication Manual.

5.  After completion of the above and any other development deemed necessary, the Veteran must be afforded the appropriate VA examination to determine whether any right knee disorder found is related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that any right knee disorder diagnosed during the pendency of this appeal is related to the Veteran's active duty for training service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  Next, the Veteran must be afforded the appropriate VA examination to determine whether any back disorder found is related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that any back disorder diagnosed during the pendency of this appeal is related to the Veteran's active duty for training service; and whether it is at least as likely as not (50 percent probability) that any back disorder diagnosed during the pendency of this appeal was due to or aggravated by any service-connected disability, to include, if applicable, any diagnosed right knee disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

7.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

